DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the surface of a body of water" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a surface of a body of water."
Claims 32-36 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Iacovacci (US 2014/0202941).
  	Iacovacci discloses a powered water skimmer method, comprising:
 	positioning a powered water skimmer comprising a funnel assembly (110), a filter assembly (210) positioned below the funnel assembly (Fig. 3), and a pump assembly ([0038] “While the drawings show that the source of suction is preferably a Venturi tube, the suction in the pipe 180 could instead be directly produced by a water pump hydraulically connected to the outlet of the pipe 180. In that case, the pipes 170 and 190 could be omitted.”) such that the funnel assembly is no more than 2 inches below the surface of a body of water ([0017] “It is believed that the rising outer rotational flow is an important feature of the present invention, which is believed--from inspection of the mass flows from the first and second jets - to narrow and focus the inner vortical flow of the inner rotational flow and thereby direct the force of the vortex above the topmost portion of the funnel portion to the surface of the pool. This beneficial and useful effect is achieved in the working embodiment when the topmost portion of the funnel portion is disposed below the water surface by a distance preferably ranging from one to four inches.”); and
  	activating a pump of the pump assembly to pump water through the funnel assembly and filter assembly to an exhaust ([0038] “While the drawings show that the source of suction is preferably a Venturi tube, the suction in the pipe 180 could 
  	It is submitted that it would have been readily obvious to the skilled artisan to exhaust the water back into the pool in order to, for example, reduce the amount of makeup water added to the pool since the water has already been filtered and contains any treatment chemicals previously added.
  	Per claim 32, wherein positioning the powered water skimmer such that the funnel assembly is no more than 2 inches below the surface of the body of water ([0017] “It is believed that the rising outer rotational flow is an important feature of the present invention, which is believed--from inspection of the mass flows from the first and second jets - to narrow and focus the inner vortical flow of the inner rotational flow and thereby direct the force of the vortex above the topmost portion of the funnel portion to the surface of the pool. This beneficial and useful effect is achieved in the working embodiment when the topmost portion of the funnel portion is disposed below the water surface by a distance preferably ranging from one to four inches.”) comprises floating the funnel assembly within a main body of the powered water skimmer ([0037] “In FIG. 3, supports would be provided to keep the device 100 at the predetermined depth S below the surface; various supports are known in the mechanical support arts and in the swimming pool arts, such as mechanical arms, rigid pipes, floats, and anchors, among others. All such supports are contemplated as being within the scope of the present invention.”).

  	Per claim 35, wherein the funnel assembly is configured such that a wide opening of a funnel floats no more than 1 inch below the surface of the body of water ([0017] “It is believed that the rising outer rotational flow is an important feature of the present invention, which is believed--from inspection of the mass flows from the first and second jets - to narrow and focus the inner vortical flow of the inner rotational flow and thereby direct the force of the vortex above the topmost portion of the funnel portion to the surface of the pool. This beneficial and useful effect is achieved in the working embodiment when the topmost portion of the funnel portion is disposed below the water surface by a distance preferably ranging from one to four inches.”).
  	Per claim 36, Iacovacci does not disclose wherein the funnel assembly is configured such that a wide opening of a funnel floats no more than 0.5 inches below the surface of the body of water.
  	It is submitted that it would have been well within the purview of the skilled artisan to modify the method of Iacovacci such that wherein the funnel assembly is configured such that a wide opening of a funnel floats no more than 0.5 inches below the surface of the body of water in order to capture small, buoyant debris that does not sink appreciably below the top surface of the water.
Allowable Subject Matter
Claims 21-30 are allowed.
33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Per claim 21, while it is known in the art to provide a powered water skimmer device, comprising: a funnel assembly comprising: a funnel having a wide opening and a narrow opening, and a funnel profile extending between the wide opening and the narrow opening, and a body extending along an axis, wherein the funnel is at least partially received within the body, a filter assembly positioned below the funnel assembly;  (see, for example, US 3,567,020 to Whitaker), and it is known in the art to provide a pump assembly configured to draw water through a filter assembly and exhaust it through an exhaust (see, for example, US 2007/0163933 to Goggin), in the examiner’s opinion, the prior art fails to teach or render obvious the device further comprising and wherein the funnel is configured to float within the body along the axis and pump draws water through the funnel assembly.
Per claim 33, while claim 31 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the step recited in claim 33. 
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
3/11/22